Title: From Thomas Jefferson to Nicholas Fitzhugh, 25 March 1804
From: Jefferson, Thomas
To: Fitzhugh, Nicholas


          
            Dear Sir 
            Washington Mar. 25. 04
          
          I propose to set out on Thursday or Friday for Monticello, and being afraid to touch the great market roads at this season, I propose to go through Ravensworth. I think you told me there was a better way through that tract than the one I went. will you be so good as to drop me a line of direction how to find it? I am determined also to find some road from Songster’s to the Redhouse without going by Centreville, or touching the public road more than is unavoidable. I have heard there is such a road. perhaps in Alexandria you may meet with somebody who can give me the outlines of it. any information on this subject which you can add to your letter will be thankfully recieved. accept my salutations & assurances of esteem.
          
            Th: Jefferson 
          
        